ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The proposed amendment is being entered as it incorporates previously presented subject matter.  The newly present claim 10 is rejected in the same manner as previously presented claim 12.  The dependent claims are rejected in the same manner as in the previous action.

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument of unexpected results due to the use of a aromatic polyester is not persuasive.  A showing of unexpected results must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  See MPEP § 716.02(e).  The closest prior art is Mostofi et al., which teaches an aromatic polyester as claimed, namely polyethylene terephthalate.  As the feature that the applicant is alleging provides an improvement is present in the closest prior art, the improvement would also be present.
B)  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
C)  The applicant’s argument that the styrene content would provide unexpected results is not persuasive.  A showing of unexpected results must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  See MPEP § 716.02(e).  The closest prior art is Mostofi et al., which teaches the claimed styrene content.  As the feature that the applicant is alleging provides an improvement is present in the closest prior art, the improvement would also be present.
D)  In response to applicant's argument that Kanayama et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kanayama et al. is analogous art as it is concerned with t the same field of endeavor, namely polyester/polyolefin blends compatibilized with an modified styrene-ethylene-butylene-styrene.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767